Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 1. More specifically, Kooger et al. (US 2020/0164750 A1) in view of Fiske et al. (US 2003/0217668) fails to specifically teach the amended subject matter regarding the four tracks, and the Examiner finds that it would require an improper degree of hindsight reasoning to modify Kooger in view of Fisk such that “the two outer tracks have respective symmetrically-arranged out-of-plane bearing surfaces that are non-parallel to each other and non-parallel to the in-plane bearing surfaces of the two inner tracks.” This amendment finds support in at least Figure 25. 
While Fiske teaches a variety of magnets having both in-plane and out-of-plane orientations (see Figs. 5-9), Fiske teaches magnets that are oriented orthogonal to one another, and thus, fails to teach or fairly suggest outer track magnets that are non-parallel to each other and non-parallel to the inner track magnets. Therefore, amended claim 1 is non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617